DETAILED ACTION
	This is a final office action on the merits. Claims 1 - 15 are currently pending in the case and are discussed on the merits below. 

Response to Arguments
Applicant's arguments filed 3/22/202 have been fully considered but they are not persuasive
Applicant’s asserts that “neither Strofer nor Wellman disclose finding a cost-effective solution for performing a task in an environment.” This argument has been carefully considered and is found to be unpersuasive. First, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, it is noted that  obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In making the above assertion, applicant advances several arguments which are discussed in further detail below. 
First, with respect to Strofer, applicant asserts Strofer “merely describes a control management of route for an autonomous mobile robot that is moving within an environment to complete a task”. This argument is unpersuasive. To the extent that applicant is arguing that Strofer merely produces and manages routes this argument is unpersuasive. Strofer clearly discloses interacting with objects as well. (fig. 8 item 810; [0037] discussing interacting with an objected including moving an office chair. Thus, Strofer clearly goes beyond management of a route and clearly teaches interaction with an object. It is also noted, that applicant’s own assertion notes that the route to complete a task. Thus, Strofer clearly goes beyond routing and discloses tasks within an environment. Those task may be, among other things, interacting with objects. 
Next, applicant argues that “that Strofer in paragraph [0029] merely describes interaction with an object based on the object's profile.” First, it is noted that this argument stands in opposition to applicant’s first argument asserting that Strofer is “merely” directed at control management for routes. It is also noted that while it is true that Strofer discloses interacting with an objected “based on the object’s profile”; Strofer is silent as to how exactly that interaction is determined “based on” the objected profile. Thus, for example, while Strofer discloses interacting with an objected, i.e., moving a chair, Strofer is silent with particulars as to how the robot goes about determining to move the chair or actually does move the chair. However, Wellman provides specific teachings as to how to use an object profile to determine how to interact with an object (see fig. 7 and 8; [0017], [0018], [0020], [0021], [0072], [0084], [0085], [0087] as discussed in the previous office action.). It is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Additionally, applicant argues “Strofer in paragraph merely describes route adjustment of the robots according to priority of each robot.” This argument is unpersuasive. As discussed above, Strofer clearly goes beyond “route augments according to priority of each robot” and also teaches interacting with objects. 
	Applicant also asserts “that Strofer in paragraph [0037] merely describes different interaction with objects belonging to different categories.” First, it is noted that this stands in contrast to applicant’s previous assertion that Strofer is merely concerned with routing. Examiner also notes that Wellman provides specific details as to how to interact with an object based on known information and categories of the object. (see fig. 7 and 8; [0017], [0018], [0020], [0021], [0072], [0084], [0085], [0087] as discussed in the previous office action). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant also asserts that Strofer in paragraph [0075] merely describes a model of behavioral interaction between the robot and an object within the environment. Similar to the discussion above, it is noted that Strofer is silent as to how exactly that interaction is determined with respect to the model. Thus, for example, while Strofer discloses interacting with an objected, i.e., moving a chair, Strofer is silent with particulars as to how the robot goes about determining to move the chair or actually does move the chair. However, Wellman provides specific teaches as to how to use an object profile to determine how to interact with an object (see fig. 7 and 8; [0017], [0018], [0020], [0021], [0072], [0084], [0085], [0087] as discussed in the previous office action.) It is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Given the above, applicant further asserts with respect to Strofer “the interaction with an object based on the object's profile, route adjustment of the robots according to priority of each robot, different interaction with objects belonging to different categories, and the model of behavioral interaction between the robot and an object within the environment are different than the "...calculating a work plan for execution of the task based on the identified features, by calculating costs of solutions for performing the task, and finding a cost-effective solution for performing the task..." of the current application, as recited, in pertinent part, in claim 1.” However, as noted above, examiner is not relying solely upon Strofer for these features. Rather examiner is relying on the combination of Strofer and Wellman. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to Wellman, applicant asserts “even if the generating of the grasping strategy is based on an amount of time that each strategy would entail, it is different than the calculating costs of solutions for performing the task and finding a cost-effective solution for performing the task of the current application, because the calculating of the current application may include calculating a path on a map, including actions and/or an order of actions, to minimize time or energy which is different than simply taking into account the time that a grasping strategy may entail.” This argument is unpersuasive. First it is noted that applicant appears to be arguing limitations that are not found in the claim. The features upon which applicant relies (i.e., calculating a path on a map, including actions and/or orders of action, to minimize time or energy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Wellman does teach calculating a cost with respect to time and finding a cost effective solution with respect to time. Under broadest reasonable interpretation this is sufficient to read on the claim limitation in question (“calculating costs of solution for performing the task, and fining a cost-effective solution for performing the task). (See fig. 7 and 8; [0017], [0018], [0020], [0021], [0072], [0084], [0085], [0087] as discussed in the previous office action.)
As discussed above, Strofer discloses, at a generic and high level, interacting with an object (moving a chair) but provides no details as to how the robot determines the particulars of how to move the chair or of generating particular commands to affect the task. Wellman provides a particular cost based technique for determining how to interact with an object as well as a teaching of generating the commands to affect the interaction. Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Strofer in view of Wellman to include the specific grasping strategy generation process of Wellman and to include the specific process of determining a set of commands for the actuator(s) based on the desired task. Such a modification would provide a means to take into account multiple variable from the environment as well as features of the object to determine the most effective/optimal grasping strategy, such as one that takes the least amount of time and would additional provide a means for providing a set of operations to the actuators of the robot arm to effectuate the grasping. Additionally, such a modification would provide a specific means to implement the generic object interaction of Strofer. 
As discussed above, applicant’s arguments are unpersuasive. The 35 U.S.C. § 103 rejection of the claims is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 9, and 13 - 15  are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over US 2017/0185085 Storfer and in further view of US 2017/0021499 Wellman et al. 

With regard to claim 1, Storfer discloses: 
An environment exploration method comprising: 
maintaining a database of object categories (fig. 1 item 110; fig. 2, 8; para. 18, 29) by: 
(i) receiving sensory data from sensors of an autonomic machine having sensors and actuators, while said  autonomic machine is navigating in an environment and obtaining from the sensory data features of objects (fig. 8; para. 22, 36, 46, 62): and 
(ii) associating the obtained sensory data with corresponding object categories of the database, wherein the database stores a plurality of object categories associated with corresponding category features (fig. 8; para. 22, 36, 47, 62); 
identifying categories of objects and the corresponding category features relevant to a required task to be performed by the autonomous machine (fig. 8; para. 19, 24, 25, 36, 47, 48); 
calculating a work plan for execution of the task based on the identified features, (fig. 8; para, 29, 30, 37, 49, 50, 70, 75); and 
generating and transmitting to actuators of the autonomic machine instructions to perform the calculated preferred set of operations, in the environment (fig. 1, 8; para, 14, 21, 29, 30, 36, 37, 49, 50, 70, 75).
Storfer does not explicitly and clearly disclose: 
That the calculating of the work plan is done “by calculating costs of solutions for performing the task and finding a cost-effective solution for performing the task”; or
the solution consists of a set of operations executable by the actuators for execution of the task by the autonomic machine. 
However, these limitations where old and well known at the time of filing of the invention. 
For example, Wellman teaches: calculating costs of solutions for performing the task and finding a cost-effective solution for performing the task (fig. 7, 8; see also [0017]; [0018] discussing utilizing a “highest ranked strategy” as well as “generating new grasping strategies”. It is noted that the generating is done by a processor and would read on “calculating”; [0020]; [0021] discussing combining several pieces of information to generate the grasping strategy; [0072]; [0084] discussing selecting or generating a grasping strategy based an amount of time each strategy would entail; [0085]; [0087] discussing updating grasping strategies). 
Wellman also teaches: the solution consists of a set of operations executable by the actuators for execution of the task by the autonomic machine ([0072], [0078], [0086]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Strofer in view of Wellman to include the specific grasping strategy generation process of Wellman and to include the specific process of determining a set of commands for the actuator(s) based on the desired task. Such a modification would provide a means to take into account multiple variable from the environment as well as features of the object to determine the most effective/optimal grasping strategy, such as one that takes the least amount of time and would additional provide a means for providing a set of operations to the actuators of the robot arm to effectuate the grasping. Additionally, such a modification would provide a specific means to implement the generic object interaction of Strofer. 

With regard to claim 2, Storfer discloses: 
attributing the features obtained from the sensory data to the associated object category. (fig. 8; para. 22, 36, 47, 62).

With regard to claim 4, Storfer has all of the elements of claim 1 as discussed above. 
Storfer does not disclose: 
calculating a work plan comprising “decomposing the task into a hierarchic set of operations based on the identified category features.”
However, Wellman discloses this features (fig. 1, para. 17, 18, 20, 21, 72, 77 - 81, 83 - 87). 
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Storfer to include the hierarchical process of Wellman when determining an interaction process of the robot with the object. Such a modification would provide a means for determining an interaction strategy that incorporated multiple phases and accounted for the specific features of the object and the end goal of the task. 

 With regard to claim 5, Storfer has all of the elements of claim 1 as discussed above. 
Storfer does not disclose the additional limitations of claim 5. 
However, Wellman discloses: 
determining if the obtained object features belong to a related object category of the database, and in case a related object category is found in the database, tagging the corresponding sensory data with a corresponding object category identification and storing the tagged sensory data (see fig. 1; para. 17, 18, 20, 21, 72, 87, 88).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the updating process of Wellman into the object recognition database of Storfer thereby providing a means to continually update the database by including new features of objects as well as updating the database to include objects related to other known objects and their shared features. 

With regard to claim 6, modified Storfer has all of the elements of claim 6 as discussed above. 
Storfer does not disclose the additional limitations of claim 6. 
However, Wellman discloses: 
in case a related object category is not found in the database, creating a new object category, tagging the corresponding sensory data with an identification of the new category and storing the tagged sensory data (see fig. 1; para. 17, 18, 20, 21, 72, 87, 88).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to further modify Storfer to include the database updating process of Wellman such that new objects could be included in the database, the features stored and appropriate actions determined. 

With regard to claim 8, Storfer discloses
the database of object categories stores categories of physical objects and categories of conceptual objects (see para. 23, 25, 29, 37, 60, 62, 63, 64).

With regard to claim 9, Storfer discloses: 
the conceptual objects are potential goals of tasks (see para. 23, 25, 29, 37, 60, 62, 63, 64).

With regard to claim 13, Storfer discloses: 
An environment exploration system comprising: 
a database of object categories storing a plurality of object categories associated with corresponding category features fig. 1 item 110; fig. 2, 8; para. 18, 22, 29, 26, 46, 62); 
an autonomic machine having sensors and actuators (fig. 1 item 102): and 
a processor configured to: 
receive sensory data from the sensors of the autonomic machine while said autonomic machine is navigating in an environment and obtain from the sensory data features of objects (fig. 8; para. 22, 36, 46, 62): 
associate the obtained sensory data with corresponding object categories of the database (fig. 8; para. 22, 36, 47, 62); 
identify categories of objects and the corresponding category features relevant to a required task to be performed by the autonomic machine (fig. 8; para. 19, 24, 25, 36, 47, 48);
 calculate a work plan for execution of the task based on the identified features (fig. 8; para, 29, 30, 37, 49, 50, 70, 75);
 and generate and transmit to the actuators of the autonomic machine instructions to perform the calculated preferred set of operations in the environment (fig. 1, 8; para, 14, 21, 29, 30, 37, 49, 50, 70, 75).
Storfer does not explicitly disclose: 
That the calculating of the work plan is done “by calculating costs of solutions for performing the task”; or
 However, these limitations where old and well known at the time of filing of the invention. 
For example, Wellman teaches: calculating costs of solutions for performing the task and finding a cost-effective solution for performing the task (fig. 7, 8; see also [0017]; [0018] discussing utilizing a “highest ranked strategy” as well as “generating new grasping strategies”. It is noted that the generating is done by a processor and would read on “calculating”; [0020]; [0021] discussing combining several pieces of information to generate the grasping strategy; [0072]; [0084] discussing selecting or generating a grasping strategy based an amount of time each strategy would entail; [0085]; [0087] discussing updating grasping strategies. 
Wellman also teaches: the solution consists of a set of operations executable by the actuators for execution of the task by the autonomic machine ([0072], [0078], [0086]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Strofer in view of Wellman to include the specific grasping strategy generation process of Wellman and to include the specific process of determining a set of commands for the actuator(s) based on the desired task. Such a modification would provide a means to take into account multiple variable from the environment as well as features of the object to determine the most effective/optimal grasping strategy, such as one that takes the least amount of time and would additional provide a means for providing a set of operations to the actuators of the robot arm to effectuate the grasping. Additionally, such a modification would provide a specific means to implement the generic object interaction of Strofer. 

With regard to claim 14, Storfer discloses: 
creating a multi-layered map based on the received sensory data, wherein the multi-layered map indicates which areas of the environment are navigable, and the calculating of the work plan is further based on the multi-layered map (see fig. 1, 4 - 7, para 38 - 44).

With regard to claim 15, Storfer discloses: 
creating a multi-layered map based on the received sensory data, wherein the multi-layered map indicates which areas of the environment are navigable, and the calculating of the work plan is further based on the multi-layered map (see fig. 1, 4 - 7, para 38 - 44).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185085 Storfer et al. and US 2017/0021499 Wellman et al. as applied above and in further view of US 8,452,451 Francis, Jr. et al. 

With regard to claim 3, Storfer has all of the elements of claim 1 as discussed above.
Storfer does not disclose the additional features of claim 3. 
However, Francis, Jr. discloses: 
 receiving the required command from a user, interpreting the command by a Natural Language Processor (NLP), validating the feasibility of the work plan and requesting a user to confirm the work plan (fig. 6, col. 3 ln. 66 - col. 4 ln. 18). 
Therefore, at the time of fling of the invention, it would have been obvious to one of ordinary skill in the art to modify Storfer to accept a user input via a Natural Language command and to process these commands to determine a potential robot command. This modification would allow for a user to utilize language to provide information and commands to the robot. Additionally, it would have been obvious to prompt/request the user confirm the command after processing to provide a means to confirm proper processing/understanding of the command.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185085 Storfer et al., and US 2017/0021499 Wellman et al. as applied to claim 5 and in further view of US 2013/0339886 Batham et al. 

With regard to claim 7, Storfer discloses: 
Storing types of objects in a database and distinguishing between similar object types by specifying the particular object (para. 23, 25, 62, 77). Therefore, Storfer provides a high level, generic recitation of distinguishing between similar objects. 
Storfer does not explicitly disclose: 
In case the set of features identified in the sensory data includes additional features further to the features of the found category, creating an object sub-category that includes these additional features, tagging these additional features with the identification of the created sub-category and storing the tagged sensory data.
However, at the time of filing of the invention, it was old-and-well known in database architecture to create sub-categories of items based on distinguishing features, (see Batham [0044]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the process of Batham, whereby to distinguish between similar-yet-distinct items, object sub-categories is create for items that include additional/distinct features or attributes and to tag/label the sub-category with these features/attributes, in place of the generic recitation of Storfer. Such a substitution would have yielded predictable results, namely to provide a particular, known means for distinguishing between similar-yet-distinct items. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185085 Storfer et al. and US 2017/0021499 Wellman et al. as applied above and in further view of US 2017/0169295 Park et al. 

	With regard to claim 10, Storfer has all of the elements of claim 8 as discussed above.  
Storfer does not explicitly teach: 
	the database includes relations between object categories, wherein different types or levels of relations are indicated differently in the database, wherein each relation between object categories has a weight value according to the strength or type of the connection.
However, Park teaches just such an association between database entries/categories (see para. 408 - 411).
	Therefore, at the time of filing of the invention, it would have been obvious to modify Storfer such that the database contained information indicative of the relationships between database entries/categories and to have such relationships assigned a weight thereby providing a means to evaluate and determine the proper relationship in a given situation.

With regard to claim 12, modified Storfer has all of the elements of claim 10 as discussed above. 
Storfer does not explicitly disclose: 
the weight value dynamically changes based on current events or conditions.
However, Wellman discloses dynamically updating the database during execution of the robot in order to maintain the accuracy of the database (see fig. 7, para. 17, 18, 21, 72, 87, 88). 
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to further modify Storfer to update the database information during execution/operation of the robot to maintain the accuracy of the database. 

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185085 Storfer et al., US 2017/0021499 Wellman et al., and US 2017/0169295 Park et al. as applied to claim 10 above and in further view of US 2018/0336272 Garcia Santa et al. 

	With regard to claim 11, modified Storfer has all of the elements of claim 10 as discussed above. 
	Storfer does not disclose: 
	Wherein the weight value of relation between object categories represents the probability that objects from the respective categories are related.
However, Garcia Santa discloses a database in which a confidence score/weight is assigned based on the confidence of the associated between entity types, (see para 32).
	Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to further modify Storfer such that the weight indicative of an association was modified to reflect the confidence of the association thereby providing a data entry indicative of both a potential association and the confidence likelihood of the association. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R MOTT whose telephone number is (571)270-5376.  The examiner can normally be reached on M-F 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R MOTT/             Primary Examiner, Art Unit 3669